Citation Nr: 1706119	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post-herpetic neuralgia due to VA medical treatment. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction is otherwise with the Pittsburgh, Pennsylvania RO for Foreign Cases.

In the July 2006 rating decision, the RO denied the Veteran's September 2005 claim for 38 U.S.C.A. § 1151 benefits for herpetic neuralgia.  The Veteran filed a statement in August 2007, in which he requested that the denial of 38 U.S.C.A. § 1151 benefits be added to his ongoing Board appeal for other claims.  In November 2007, the Board remanded the Veteran's claim for 38 U.S.C.A. § 1151 benefits for the RO to provide the Veteran with a statement of the case.  

In January 2012, the Veteran submitted a statement in which he indicated that his 38 U.S.C.A. § 1151 claim was for both post-herpetic neuralgia and herpes zoster.  A statement of the case was issued in June 2012 denying the Veteran's claim for 38 U.S.C.A. § 1151 benefits for post-herpetic neuralgia and the Veteran filed a substantive appeal (VA Form 9) in September 2012.  In the substantive appeal, the Veteran requested a Board hearing via videoconference.  The Veteran withdrew his request for a hearing in February 2015.  

A May 2015 rating decision denied the Veteran's claim for 38 U.S.C.A. § 1151 benefits for herpes zoster with facial scarring.  Notice was provided. To date, no appeal has been received on this issue, and it is not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed post-herpetic neuralgia as a result of improper VA treatment.  Specifically, he argues that his herpes zoster was misdiagnosed and he did not receive the necessary anti-viral medication in a timely manner.  As a result of this medical treatment, he developed post-herpetic neuralgia.  

To date, the Veteran has not been afforded a VA examination or medical opinion to determine whether his post-herpetic neuralgia is an additional disability resulting from VA treatment and whether this additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA or from an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records and associate those records with the claims file.  All attempts to obtain records should be documented in the claims folder.  The Veteran may be requested to provide assistance in identifying and obtaining any pertinent records as needed.

2. Arrange for an appropriate physician to review the Veteran's claims file and provide an opinion as to whether VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault in treating the Veteran's herpes zoster resulted in an additional disability, including post-herpetic neuralgia. The examiner should also opine as to whether the proximate cause of any additional disability was an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.  If an examination is required to enter a determination, or to determine if any residual impairment exists, such examination should be arranged as indicated.

3. After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review. If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

